                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GREGORY A BANKS, et al.,                              Case No. 18-cv-07391-HSG
                                                          Plaintiffs,
                                   8
                                                                                               ORDER REFERRING PLAINTIFFS TO
                                                   v.                                          FEDERAL PRO BONO PROJECT AND
                                   9
                                                                                               STAYING PROCEEDINGS PENDING
                                  10     MICHAEL MORTIMER, et al.,                             APPOINTMENT OF COUNSEL
                                                          Defendants.
                                  11

                                  12          Plaintiffs, having requested and being in need of counsel to assist them in this matter and
Northern District of California
 United States District Court




                                  13   good and just cause appearing,

                                  14          IT IS HEREBY ORDERED that Plaintiffs shall be referred to the Federal Pro Bono

                                  15   Project (“Project”) in the manner set forth below:

                                  16          1.        The clerk shall forward the referral order to the appropriate Project office. The

                                  17                    scope of this referral shall be for:

                                  18                    ( )   all purposes for the duration of the case
                                  19                    (X) the limited purpose of representing the litigants in the course of: drafting and

                                  20                          filing an amended complaint; briefing and hearing on any motions to dismiss,

                                  21                          motions for summary judgment, and other pretrial motions; all discovery; and

                                  22                          any settlement proceedings.

                                  23          2.        Upon being notified by the Project that an attorney has been located to represent

                                  24                    Plaintiffs, that attorney shall be appointed as counsel for Plaintiffs in this matter for

                                  25                    the scope of representation described above. If the appointment of counsel is for

                                  26                    limited purposes, the Court shall issue an order relieving the volunteer attorney

                                  27                    from the limited representation of the litigant once those purposes have been

                                  28                    fulfilled.
                                   1         3.     All proceedings in this action are hereby stayed until four weeks from the date an

                                   2                attorney is appointed to represent Plaintiffs in this action. The October 21, 2019

                                   3                for Plaintiffs to file an amended complaint is stayed and reset to eight weeks from

                                   4                the date an attorney is appointed to represent Plaintiffs in this action.

                                   5

                                   6         IT IS SO ORDERED.

                                   7   Dated: 10/10/2019

                                   8                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                   9                                                  United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
